Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Croinne Gorski on 06/30/2022.

The application has been amended as follows: 
1. 	(Currently Amended) A jaw plate for a jaw crusher comprising: a main body having a front crushing face arranged to face an opposed jaw plate of the crusher and a rear mount face positionable against a support frame to mount the jaw plate within the crusher, the main body having a first and a second lengthwise end; and at least one first and at least one second mount flange projecting rearwardly from the rear mount face, the first mount flange being positioned towards but separated from the first lengthwise end and the second mount flange being positioned towards but separated from the second lengthwise end in the lengthwise direction, such that the first mount flange and the second mount flange are separated and spaced apart lengthwise on the rear mount face, the first mount flange being arranged to be received and accommodated within a first cavity and the second mount flange being arranged to be received and accommodated within a second cavity, the first and second cavities being recessed inwardly at a jaw plate support face of the support frame, wherein at least the first mount flange includes a first retainer face aligned transverse to the rear mount face to provide a first wedging part to cooperate with a wedging part of a first retaining assembly disposed within the first cavity to releasably mount the jaw plate against the support frame of the crusher; and 
wherein the first retainer face in a rearward direction away from the rear mount face is inclined upwardly such that a rearwardmost end of the first retainer face is positioned closest to the first lengthwise end of the jaw plate in a lengthwise direction of the jaw plate relative to an innermost end of the first retainer face positioned closest to the rear mount face. 

2. 	(Previously Presented) The jaw plate as claimed in claim 1, wherein the second mount flange includes a second retainer face aligned transverse to the rear mount face to provide a wedging face arranged to cooperate with a wedging part of a second retaining assembly disposed within the second cavity to releasably mount the jaw plate against the support frame of the crusher.  

3. 	(Cancelled) 

4. 	(Previously Presented) The jaw plate as claimed in claim 2, wherein the second retainer face in a rearward direction away from the rear mount face is declined downwardly such that a rearwardmost end of the second retainer face is positioned closest to the second lengthwise end of the jaw plate in a lengthwise direction of the jaw plate relative to an innermost end of the second retainer face positioned closest to the rear mount face.  

5. 	(Currently Amended) The jaw plate as claimed in claim [3] 1, wherein the first and second mount flanges include a respective lower and upper face aligned transverse or perpendicular to the rear mount face and the respective first and second retainer faces, such that a thickness of each respective first and second mount flange decreases in the rearward direction away from the rear mount face.  

6. 	(Currently Amended) The jaw plate as claimed in claim [3] 1, wherein an angular orientation of the first and second retainer faces relative to the rear mount face is approximately equal in the respective inclined and declined orientations.  

7. 	(Previously Presented) The jaw plate as claimed in claim 2, wherein the first retainer face is upward facing in a direction towards the first lengthwise end of the jaw plate and the second retainer face is downward facing towards the second lengthwise end of the jaw plate.  

8. 	(Previously Presented) The jaw plate as claimed in claim 2, wherein the first and second retainer faces are generally planar and have a length that extends widthwise across the jaw plate at the rear mount face in a direction between lengthwise extending edges of the jaw plate.  
9. 	(Previously Presented) The jaw plate as claimed in claim 1, wherein the first and second mount flanges are located exclusively at the rear mount face and do not extend to the respective lengthwise ends or lengthwise extending edges of the jaw plate.  

10. 	(Previously Presented) The jaw plate as claimed in claim 1, wherein a distance by which the first and second mount flanges extend rearwardly from the rear mount face is in a range 20 to 50% of a thickness of the jaw plate at the lengthwise positions of the first and second mount flanges at the jaw plate.  
11. 	(Previously Presented) The jaw plate as claimed in claim 10, wherein said range is 30 to 40%.  
12. 	(Previously Presented) The jaw plate as claimed in claim 1, wherein the first mount flange is separated from the first lengthwise end of the jaw plate by a distance in a range 5 to 10% of a total length of the jaw plate between the first and second lengthwise ends.  

13. 	(Previously Presented) The jaw plate as claimed in claim 1, wherein the second mount flange is separated from the second lengthwise end of the jaw plate by a distance in a range 5 to 10% of a total length of the jaw plate between the first and second lengthwise ends.  

14. 	(Previously Presented) The jaw plate as claimed in claim 1, comprising two first mount flanges extending from the rear mount face at the same lengthwise position of the jaw plate and two second mount flanges extending from the rear mount face at the same lengthwise position at the jaw plate.  

15.	( Previously Presented) A jaw assembly for a jaw crusher comprising: a frame mountable within a jaw crusher that, in part, defines one of the jaws of the crusher, the frame having a support face for mounting a jaw plate as claimed in claim 1 against which material is capable of being crushed, the frame having at least one first cavity recessed inwardly from the support face of the frame at a first region towards a first end of the frame in 4Application No.: 16/471,971 Attorney Docket No.: SMRT 14835WOUS Date: September 7, 2021 the lengthwise direction and at least one second cavity recessed inwardly from the support face of the frame and positioned towards a second end of the frame in the lengthwise direction a, wherein the first and second mount flanges and the first and second cavities are dimensioned respectively such that the first and second mount flanges are accommodated within the first and second cavities respectively; and a first jaw plate retainer assembly having a retainer head to frictionally engage the first mount flange within the first cavity and a second jaw plate retainer assembly having a retainer head to frictionally engage the second mount flange within the second cavity.  

16. 	(Original) A jaw crusher comprising the jaw assembly as claimed in claim 15.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, neither Harvey (US2828925A) nor Mason (GB373527A) disclose every single limitation as set forth, nor does the combination of Harvey and Mason teach single limitation of the claim. Specifically, the prior art fails to disclose “wherein the first retainer face in a rearward direction away from the rear mount face is inclined upwardly such that a rearwardmost end of the first retainer face is positioned closest to the first lengthwise end of the jaw plate in a lengthwise direction of the jaw plate relative to an innermost end of the first retainer face positioned closest to the rear mount face” in combination with the other limitations of the claim. 
Claims 2, and 4-16 are allowed because they depend from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                             /ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725